 
 
Exhibit 10.36



COMSCORE, INC.
Restricted Stock Units Award Agreement
This RESTRICTED STOCK UNITS AWARD AGREEMENT (this “Agreement”) is made as of [●]
(the “Date of Grant”), by and between comScore, Inc., a Delaware corporation
(the “Company”), and [●] (the “Grantee”).
1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of RSUs. Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of the
Date of Grant [●] Restricted Stock Units (“RSUs”). Each RSU shall represent the
right of the Grantee to receive one share of Common Stock subject to and upon
the terms and conditions of this Agreement.
3.    Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan,
neither the RSUs evidenced hereby nor any interest therein or in the Common
Stock underlying such RSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.
4.    Vesting of RSUs. The RSUs covered by this Agreement shall become
nonforfeitable and payable to the Grantee pursuant to Section 5 hereof on [●],
so long as the Grantee remains in continuous service with the Company or a
Subsidiary until each such date (the period from the Date of Grant until the
last such vesting date, the “Vesting Period”). Subject to the terms of the Plan,
[and except as otherwise provided in any employment, severance, change in
control or similar agreement between the Grantee and the Company or any
Subsidiary], RSUs that do not so become nonforfeitable will be forfeited,
including if the Grantee ceases to be in continuous service with the Company or
a Subsidiary prior to the end of the Vesting Period. For purposes of this
Agreement, “continuous service” (or substantially similar terms) means the
absence of any interruption or termination of the Grantee’s service as an
Employee, Director or consultant to the Company or a Subsidiary. Continuous
service shall not be considered interrupted or terminated in the case of
transfers between locations of the Company and its Subsidiaries. Further,
continuous service shall not be considered interrupted or terminated in the case
of the Grantee’s cessation of service as an Employee, Director or consultant to
the Company or a Subsidiary (each, a “Participant Class”), so long as the
Grantee continues serving in another Participant Class. [Notwithstanding the
foregoing, provided that any of the RSUs covered by this Agreement have not yet
become vested pursuant to the above schedule, any such unvested RSUs shall
immediately become fully vested if, within one year following a Change in
Control, the Grantee’s service relationship with the Company is terminated (i)
by the Company without Cause (as defined in the Grantee’s Change of Control and
Severance Agreement with the Company (the “COC/Severance Agreement”)) or (ii) by
the Grantee for Good Reason (as defined in the COC/Severance Agreement), and any
such termination date shall be treated as a Vesting Date for purposes of this
Agreement.]





--------------------------------------------------------------------------------




5.    Form and Time of Payment of RSUs.
(a)    [Payment for the RSUs, after and to the extent they have become
nonforfeitable (“Vested RSUs”), shall be made in the form of Common Stock. To
the extent the RSUs are Vested RSUs on the dates set forth in clauses (i) and
(ii) below and to the extent such Vested RSUs have not previously been settled,
the Vested RSUs will become payable upon the earlier to occur of the following:
(i)    The Grantee’s “separation from service” with the Company and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code; or
(ii)    The occurrence of a Change in Control, so long as such Change in Control
qualifies as a “change in control event” within the meaning of Section
409A(a)(2)(A)(v) of the Code and occurs on or following the applicable Vesting
Date relating to such RSUs.
Subject to Section 5(b) below, the date of settlement of the Vested RSUs that
become payable pursuant to this Section 5(a) shall be (A) as soon as
administratively practicable following (but no later than 30 days following) the
date of the Grantee’s separation from service if the Vested RSUs become payable
pursuant to clause (i) above, or (B) the date of the occurrence of the Change in
Control, if the Vested RSUs become payable pursuant to clause (ii) above.
(b)    If the RSUs become payable on the Grantee’s “separation from service”
with the Company and its Subsidiaries within the meaning of Section
409A(a)(2)(A)(i) of the Code and the Grantee is a “specified employee” as
determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Code, then, to the extent necessary to comply with Section
409A of the Code, payment for the RSUs shall be made on the first payroll date
that occurs on or after the date six months and one day following the date of
the Grantee’s “separation from service.” Notwithstanding the foregoing, if the
Grantee dies following the Grantee’s “separation from service,” but before the
six-month anniversary of the “separation from service,” then any payment delayed
in accordance with this Section 5(b) will be payable as soon as administratively
practicable after the date of the Grantee’s death.] [(a)    Payment for the
RSUs, after and to the extent they have become nonforfeitable, shall be made in
the form of Common Stock. Payment shall be made as soon as administratively
practicable following the date that the RSUs become nonforfeitable pursuant to
Section 4 hereof (but, unless the Grantee enters into a deferral arrangement in
accordance with procedures established by the Company, in no event later than
required to satisfy the short-term deferral exemption under Section 409A of the
Code).]
[(b)][(c)]    The Company’s obligations to the Grantee with respect to the RSUs
will be satisfied in full upon the issuance or transfer of Common Stock
corresponding to such RSUs.
6.    Dividend Equivalents; Voting and Other Rights.
(a)    The Grantee shall have no rights of ownership in the Common Stock
underlying the RSUs and no right to vote the Common Stock underlying the RSUs
until the date


2    

--------------------------------------------------------------------------------




on which the Common Stock underlying the RSUs is issued or transferred to the
Grantee pursuant to Section 5 above.
(b)    From and after the Date of Grant and until the earlier of (i) the time
when the RSUs are paid in accordance with Section 5 hereof or (ii) the time when
the Grantee’s right to receive Common Stock in payment of the RSUs is forfeited
in accordance with Section 4 hereof, on the date that the Company pays a cash
dividend (if any) to holders of Common Stock generally, the Grantee shall be
credited with cash per RSU equal to the amount of such dividend. Any amounts
credited pursuant to the immediately preceding sentence shall be subject to the
same applicable terms and conditions (including vesting, payment and
forfeitability) as apply to the RSUs based on which the dividend equivalents
were credited, and such amounts shall be paid in cash at the same time as the
RSUs to which they relate are settled.
(c)    The obligations of the Company under this Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver Common Stock in
the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.
7.    Adjustments. The RSUs and the number of shares of Common Stock issuable
for each RSU, and the other terms and conditions of the grant evidenced by this
Agreement, are subject to mandatory adjustment, including as provided in Section
11 of the Plan.
8.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Agreement, the Grantee agrees that
the Grantee will satisfy such requirement in a manner determined by the
Committee prior to any payment to the Grantee, including but not limited to a
“sell to cover” transaction through a bank or broker. It shall be a condition to
the obligation of the Company to make any such delivery or payment that the
Grantee has satisfied such requirement in the form or manner specified by the
Company. In no event will the market value of the Common Stock to be withheld,
sold and/or delivered pursuant to this Section 8 to satisfy applicable
withholding taxes exceed the maximum amount of taxes or other amounts that could
be required to be withheld without creating adverse accounting treatment for the
Company with respect to the award of RSUs covered by this Agreement, as
determined by the Committee.
9.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
10.    Compliance with or Exemption from Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan


3    

--------------------------------------------------------------------------------




to fail to satisfy Section 409A of the Code shall have no force or effect until
amended to comply with or be exempt from Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Grantee).
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code, and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by the
Grantee on account of non-compliance with Section 409A of the Code.
11.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
12.    No Right to Future Awards or Employment. The grant of the RSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.
13.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
14.    Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the grant of the RSUs; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or a Subsidiary or other entity) and the Grantee in effect as of the
date a determination is to be made under this Agreement. Without limiting the
scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto, and the
Committee has the right to amend, alter, suspend, discontinue or cancel the
RSUs, prospectively or retroactively; provided, however, that (a) no amendment
shall adversely affect the rights of the Grantee under this Agreement without
the Grantee’s written consent, and (b) the Grantee’s consent shall not be
required to an amendment that


4    

--------------------------------------------------------------------------------




is deemed necessary by the Company to ensure compliance with Section 409A of the
Code or Section 10D of the Exchange Act.
15.    Severability and Waiver. In the event that one or more of the provisions
of this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable. Waiver by any party of any breach of this
Agreement or failure to exercise any right hereunder shall not be deemed to be a
waiver of any other breach or right. The failure of any party to take action by
reason of such breach or to exercise any such right shall not deprive the party
of the right to take action at any time while or after such breach or condition
giving rise to such right continues.
16.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.
17.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an online or electronic
system established and maintained by the Company or another third party
designated by the Company.
18.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
19.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Delivery of an executed counterpart of the Agreement by
facsimile or in electronic format shall be effective as delivery of a manually
executed counterpart of the Agreement.
21.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
22.    Company Recoupment of Awards. Notwithstanding anything in this Agreement
to the contrary, the Grantee acknowledges and agrees that this Agreement and the
award described


5    

--------------------------------------------------------------------------------




herein are subject to the terms and conditions of the Company’s clawback policy
(if any) as may be in effect from time to time specifically to implement Section
10D of the Exchange Act and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the Common Stock may be traded).


IN ORDER TO RECEIVE THE BENEFITS OF THIS AGREEMENT, AND FOR THE AWARD TO BE
EFFECTIVE, GRANTEE MUST ACCEPT THE AWARD IN THE COMPANY’S ONLINE EQUITY
ADMINISTRATION SYSTEM. IF GRANTEE FAILS TO SATISFY THE ACCEPTANCE REQUIREMENT
WITHIN 90 DAYS AFTER THE DATE OF GRANT, THEN (1) THIS AGREEMENT WILL BE OF NO
FORCE OR EFFECT AND THE AWARD GRANTED HEREIN WILL BE AUTOMATICALLY FORFEITED TO
THE COMPANY WITHOUT CONSIDERATION, AND (2) NEITHER GRANTEE NOR THE COMPANY WILL
HAVE ANY FUTURE RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.


[SIGNATURES ON FOLLOWING PAGE]


6    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by an
officer thereunto duly authorized, and the Grantee has executed this Agreement,
effective for all purposes as provided above.




COMSCORE, INC.


By:                         
Name:
Title:


GRANTEE


By:                         
Name:


SIGNATURE PAGE TO
RESTRICTED STOCK UNITS AWARD AGREEMENT